Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 and its dependent claim 10 require the base oil to further comprise a Group II base oil. However, claim 1, from which claim 9 depends (via claims 6 and 3) has been amended to require that the base oil composition comprise a Group II base oil. Claims 9-10 therefore fail to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The examiner recommends that claim 9 be canceled and claim 10 be amended to depend on claim 1.


Claim Rejections - 35 USC § 103
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (U.S. PG Pub. No. 2012/0071375) in view of Oki (WO 2017/164319).
2/s, encompassing the range recited in claim 14. In paragraph 20 Yaguchi discloses that the base oil most preferably has a kinematic viscosity at 100° C of 3.5 to 4.5 mm2/s, within the range recited in claim 14. In paragraph 17 Yaguchi discloses that the base oil can be a GTL base oil, as recited in claim 12. In paragraph 37 Yaguchi discloses that the base oil preferably has a naphthenic carbon content of 4 to 25%, encompassing the range recited in claim 12, and in paragraph 31 discloses that the base oil more preferably has an aniline point encompassing or overlapping the range recited in claim 12. In paragraph 22 Yaguchi discloses that the base oil preferably has a viscosity index of 120 or greater, within the range recited in claim 16. In paragraphs 13 and 77 Yaguchi discloses that the lubricating composition can have a 5W-30 viscosity grade, as recited in claim 156. In paragraph 79 Yaguchi discloses that the lubricating composition can have a viscosity index overlapping the ranges recited for the 5W-30 grade composition of claim 15. In paragraph 33 Yaguchi discloses that the sulfur content of the base oil is preferably no greater than 5 ppm by mass, and since Yaguchi does not teach any other required sulfur-containing components, the composition of Yaguchi will have a sulfur content within the range recited in claim 12. In paragraph 107 Yaguchi discloses that the compositions are useful as engine oils. In paragraphs 15 and 45-50 Yaguchi discloses that the composition comprises a viscosity index improver which can be a poly(meth)acrylate, a styrene-diene copolymer, or an olefin copolymer (ethylene-α-olefin copolymer). Yaguchi does not specifically disclose the mixture of comb polymethacrylates, non-comb polymethacrylates recited in the amended claims. 
An English-language equivalent of Oki, U.S. PG Pub. No. 2020/0325411, is used in setting forth this rejection. In paragraph 1 Oki discloses that the composition is useful for lubricating an engine. Oki discloses in paragraph 14 a lubricating composition comprising a viscosity index improver containing a comb-shaped polymer. In paragraphs 144-152, 158, and 165 Oki discloses that the comb-shaped polymer can be a polymethacrylate-based polymer, in accordance with Yaguchi, where the weight-average molecular weight ranges disclosed in paragraph 132 of Oki overlap and encompass the range recited in claim 1. In paragraphs 120-122 Oki discloses that the viscosity index improver can also comprise a non-comb polymer such as a polymethacrylate, as recited in amended claim 1. In paragraph 130 Oki discloses that the comb-shaped polymer is preferably at least 70% by weight of the viscosity index improver component, indicating that the ratio of non-comb polymer to total viscosity improver content is at most 0.3 (30%), within the range recited in amended claim 1. 
It would have been obvious to one of ordinary skill in the art to use the combination of comb-shaped polymethacrylate and non-comb polymethacrylate, as taught by Oki, as the viscosity index improver of Yaguchi since Oki teaches that it is a suitable viscosity index improver composition for an engine oil, and as the viscosity properties taught in paragraphs 262-265 of Oki are overlapping in scope with the properties taught in paragraphs 77 and 79-81 of Yaguchi, indicating that the viscosity properties desired by Yaguchi can be obtained with compositions comprising the viscosity index improver composition of Oki.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would therefore be obvious to one of ordinary skill in the art to combine the styrene-diene copolymer viscosity index improvers of Yaguchi with the comb and non-comb poly(meth)acrylate viscosity index improvers of Yaguchi and Oki in the composition of Yaguchi and Oki, leading to a composition meeting the limitations of claims 12 and 14-16. Similarly, it would have been obvious to one of ordinary skill in the art to further include the ethylene-α-olefin copolymer of Yaguchi, meeting the limitations of the olefin copolymer of claim 13. Claims 12-16 are therefore rendered obvious by Yaguchi and Oki.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (U.S. PG Pub. No. 2012/0071375) in view of Oki (WO 2017/164319) and Lam (U.S. PG Pub. No. 2007/0111908).
In paragraph 15 Yaguchi discloses a lubricating composition comprising a lubricating base oil having a kinematic viscosity at 100° C of 1 to 10 mm2/s, encompassing the ranges recited in claims 2, 7, and 14. In paragraph 20 Yaguchi discloses that the base oil most preferably has a kinematic viscosity at 100° C of 3.5 to 4.5 mm2/s, within the ranges recited in claims 2, 7, and 14. In paragraph 17 Yaguchi discloses that the base oil can be a GTL base oil, as recited in claims 1 and 12. In 
i) In paragraphs 15 and 45-50 Yaguchi discloses that the composition comprises a viscosity index improver which can be a poly(meth)acrylate, but Yaguchi does not specifically disclose the mixture of comb and non-comb polymethacrylates recited in the amended claims. Yaguchi does disclose in paragraph 45 that the form of the compound for the viscosity index improver is not particularly limited. 
ii) Yaguchi discloses a lubricating composition comprising a GTL base oil with a viscosity index, sulfur content, and saturates content consistent with a Group III base oil, but does not disclose the further inclusion of a Group II base oil.

With respect to i), an English-language equivalent of Oki, U.S. PG Pub. No. 2020/0325411, is used in setting forth this rejection. In paragraph 1 Oki discloses that the composition is useful for lubricating an engine. Oki discloses in paragraph 14 a lubricating composition comprising a viscosity index improver containing a comb-shaped polymer. In paragraphs 144-152, 158, and 165 Oki discloses that the comb-shaped polymer can be a polymethacrylate-based polymer, in accordance with Yaguchi, where the weight-average molecular weight ranges disclosed in paragraph 132 of Oki overlap and encompass the range recited in claim 1. In paragraphs 120-122 Oki discloses that the viscosity index improver can also comprise a non-comb polymer such as a polymethacrylate, as recited in claim 1. In paragraph 130 Oki discloses that the comb-shaped polymer is preferably at least 70% by weight of the viscosity index improver component, indicating that the ratio of non-comb polymer to total viscosity improver content is at most 0.3 (30%), within the range recited in claim 1. 
It would have been obvious to one of ordinary skill in the art to use the combination of comb-shaped polymethacrylate and non-comb polymethacrylate, as taught by Oki, as the viscosity index improver of Yaguchi since Oki teaches that it is a suitable viscosity index improver composition for an engine oil, and as the viscosity properties taught in paragraphs 262-265 of Oki are overlapping in scope with the properties taught in paragraphs 77 and 79-81 of Yaguchi, indicating that the viscosity properties desired by Yaguchi can be obtained with compositions comprising the viscosity index improver composition of Oki.

It would have been obvious to one of ordinary skill in the art to include at least some Group II base oil in the composition of Yaguchi and Oki, meeting the limitations of amended claim 1 as well as claims 9 and 17, since Lam teaches that it is a desirable base oil blend for engine oils. 
Additionally, while Lam does not specifically teach the relative amounts of Group II and Group III base oils, it is the examiner’s position that the amount of Group II base oil is a result-effective variable, since changing it will affect the viscosity index of the base oil blend. As noted in paragraphs 72-73 of Lam, Group II base oils have a viscosity index of at least 80 and less than 120, while Group III base oils have a viscosity index of at least 120. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would therefore have been within the scope of ordinary skill in the art to optimize the concentration of Group II base oil in the base oil blend of Yaguchi, Oki, and Lam to arrive at the ranges recited in claims 5, 9, and 18. In particular, since both paragraph 68 of Lam and paragraph 22 of Yaguchi teach lower bounds for the viscosity index of the base oil but no upper bounds, and Yaguchi in particular desires a viscosity index greater than 120, one of ordinary skill in the art would have been led to optimize the concentration of Group II base oil to less than 50% by weight, since including higher amounts of Group II base oils could lead to base oil blends having undesirably low viscosity indices.  

With respect to iii), Yaguchi discloses in paragraph 45 that styrene-diene copolymers are also suitable viscosity index improvers for the lubricating composition. Case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would therefore be obvious to one of ordinary skill in the art to combine the styrene-diene copolymer viscosity index improvers of Yaguchi with the comb and non-comb poly(meth)acrylate viscosity index improvers of Yaguchi and Oki in the composition of Yaguchi, Oki, and Lam, meeting the limitations of claim 11 as well as 17-18.
In light of the above, claims 1-11 and 17-18 are rendered obvious by Yaguchi, Oki, and Lam.

Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. Applicant argues that nothing in Yaguchi and Oki teach the further inclusion of a Group II base oil to the lubricating composition. Applicant further argues that Lam does not provide motivation for one of ordinary skill in the art to include a Group II base .
Applicant also argues that Lam does not teach the amount of Group II base oil. However, as discussed in the rejection, the amount of Group II base oil is a result-effective variable, since it will affect the viscosity index of the base oil composition, and it would have been within the scope of ordinary skill in the art to optimize the amount of Group II base oil to arrive at the claimed amount, especially in light of the teachings of Yaguchi and Lam regarding the viscosity index of the base oil composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771